UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4351


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

FRANK DAMON SNYDER, a/k/a Frank Damon Snider,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:03-cr-00194-DKC-5)


Submitted:    December 3, 2012             Decided:   December 14, 2012


Before MOTZ and     KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elita C.     Amato, LAW OFFICE OF ELITA C. AMATO, Arlington,
Virginia,    for Appellant.   Deborah A. Johnston, Chan Park,
Assistant    United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frank Damon Snyder was convicted by a jury in 2004 of

conspiracy to distribute powder cocaine, cocaine base (crack),

and     PCP,     and       was    initially      sentenced     to     360      months’

imprisonment.          Snyder appealed his conviction and sentence.                  We

affirmed his conviction, but vacated the sentence and remanded

for resentencing in light of United States v. Booker, 543 U.S.

220 (2005).          On remand, the district court reimposed the 360-

month sentence.            Snyder again appealed his sentence; however,

before appellate briefs were filed, he moved for a remand and

resentencing in light of Kimbrough v. United States, 552 U.S.

85, 108 (2007).            We granted a limited remand for this purpose.

While    Snyder      was    awaiting       resentencing,     the    district    court

reduced his sentence to 324 months on its own motion pursuant to

18 U.S.C. § 3582(c)(2) (2006).

               For reasons that are not clear from the record, Snyder

was not resentenced until April 2012, when the district court

rejected       his   attempt      to    challenge   the    determination       of   his

offense        level       and        criminal   history     category,         finding

relitigation of those issues barred by the mandate rule.                        United

States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).                      In recognition

of Snyder’s rehabilitative conduct while incarcerated and the

remaining       disparity        in    sentencing   for    crack    offenses,       the

district court varied below the Guidelines range and imposed a

                                             2
sentence of 300 months.            The court declined to impose a lower

sentence because of the large quantities of drugs involved in

the offense and stated that it would impose the same sentence

even if Snyder were in criminal history category III rather than

category IV.

            Snyder now appeals his 300-month sentence.                   Snyder’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that, in her opinion, there are no

meritorious       issues   for    appeal,    but    questioning     whether   the

district    court     unconstitutionally        considered     certain    facts,

misapplied the Sentencing Guidelines, or failed to comply with

18 U.S.C. § 3553(a) (2006).           Snyder was advised of his right to

file a pro se supplemental brief, but did not file one.

            We    review    a    sentence   under    a   deferential   abuse-of-

discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).     The first step in this review requires the court to

ensure     that    the     district    court       committed   no   significant

procedural error, such as improperly calculating the Guidelines

range, failing to consider the § 3553(a) factors, or failing to

adequately explain the sentence.              United States v. Carter, 564

F.3d 325, 328 (4th Cir. 2009).              If the sentence is procedurally

reasonable, we consider the substantive reasonableness of the

sentence, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.             A sentence within or below a properly

                                        3
calculated Guidelines range is substantively reasonable.                         United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).                              We have

reviewed the record and conclude that Snyder’s sentence is both

procedurally and substantively reasonable.

             In accordance with Anders, having reviewed the entire

record in this case and having found no meritorious issues for

appeal,     we   affirm     the    sentence.         This      court    requires   that

counsel inform Snyder, in writing, of his right to petition the

Supreme     Court    of   the     United   States     for   further      review.     If

Snyder requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave   to       withdraw   from       representation.

Counsel’s motion must state that a copy thereof was served on

Snyder.      We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented      in    the   materials

before    this   court    and     argument       would   not    aid    the    decisional

process.

                                                                                AFFIRMED




                                             4